Title: To Thomas Jefferson from Francis Tornquist, 26 November 1825
From: Tornquist, Francis
To: Jefferson, Thomas

Sir,Newyork
the 26th Novbr 1825.Altho’ the Lines you honoured me with were not favourable for my physical cabinet, I flatter myself that you, as a Protector of the Arts & Sciences in this Country, will not be offended If I hand you a few Catalogues of this Apparatus; for according to the opinion of several Professors, there is not Such a complete physical Cabinet anywhere in the United=States.—As it is uncertain, whether or not I shall be able to Sell it to any College, or public Institution, the Visitors of the Virginia=College can probably purchase of it, whatever they may be in want of.—This Cabinet cost my Brother-in-law above 10000$s, adding to it 1500 Dollars for Duties & Charges it amounts to 11500$s; nevertheless it will be Sold for 9000$s if I have to defray said Charges: I would have neither any objections to sell it at 6 or 9 mths Credit, provided good Security is given.The Apparatus may now daily arrive, and Alexander Masteer Esqr in NewYork will answer any application that may be made in this respect.—Please Kindly to excuse the trouble I cause you, and allow me to name myselfSir, your devoted humb ServtFrancis Tornquist